Citation Nr: 0021959	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Father


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
August 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his September 1993 claim to re-open, the veteran reported 
that he was currently incarcerated at the psychiatric ward of 
the Long Beach VA Medical Center (VAMC).  During the 
September 1996 hearing, it was testified that the veteran had 
been receiving regular care at the Long Beach VAMC for the 
last couple of years.  Transcript, p. 5.  In March 1999 a VA 
psychiatrist indicated that he had been treating the veteran 
for the past year.  

While the veteran submitted some records from the Long Beach 
VAMC, it is relatively clear that not all VA records have 
been obtained from the Long Beach VAMC.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In August 1999 the Under Secretary for Benefits issued VBA 
Letter 20-99-60 in which it was stated, in pertinent part, 
that service medical records and VA medical center records 
are to be requested in all cases, as these are records that 
are considered to be in VA custody.  See also Sims v. West, 
11 Vet. App. 237 (1998).  

In light of the above, this case is remanded for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should request VA 
treatment records from the Long Beach 
VAMC from 1992 to the present, and any 
other outstanding VA medical records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether new and material 
evidence has been provided to reopen the 
claim of service connection for a chronic 
acquired psychiatric disorder.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


